Case 2:19-cv-00209-JRG Document 62 Filed 10/04/19 Page 1 of 21 PageID #: 2680




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

                                    )
 THE HILLMAN GROUP, INC.            )
                                    )
       Plaintiff,                   )      Civil Action No. 2:19-cv-00209-JRG
                                    )
       v.                           )           REDACTED VERSION
                                    )
 KEYME, LLC,                        )
                                    )
       Defendant.                   )
                                    )


    KEYME, LLC’S OPPOSITION TO PLAINTIFF’S MOTION TO DISQUALIFY
                            COOLEY LLP
Case 2:19-cv-00209-JRG Document 62 Filed 10/04/19 Page 2 of 21 PageID #: 2681


                                                     Table of Contents

                                                                                                                                   Page

I.     INTRODUCTION ............................................................................................................. 1
II.    BACKGROUND ............................................................................................................... 2
       A.        Cooley’s Prior Representation of Minute Key....................................................... 2
       B.        The Instant Action Against Hillman ...................................................................... 3
III.   ARGUMENT ..................................................................................................................... 4
       A.        Hillman’s Motion is a Tactical Ploy ...................................................................... 4
       B.        Hillman is Not a Current Client ............................................................................. 5
       C.        Prior Representation of Minute Key Does Not Disqualify Cooley ....................... 7
                 1.         The Instant Patent Litigation is Not “Substantially Related” to
                            Cooley’s Prior Corporate Work for Minute Key. ...................................... 7
                 2.         Cooley Did Not Obtain Confidential Information Related to
                            Minute Key That Could Be Used Against Hillman in the Instant
                            Action....................................................................................................... 11
       D.        Disqualification is Not an Appropriate Remedy .................................................. 15
IV.    CONCLUSION ................................................................................................................ 15




                                                                 -i-
Case 2:19-cv-00209-JRG Document 62 Filed 10/04/19 Page 3 of 21 PageID #: 2682


                                                   Table of Authorities



                                                                                                                           Page

Cases

Adaptix, Inc. v. Dell, Inc.,
   No. 6:13cv437, 2014 WL 11730482 (E.D. Tex. Feb 12, 2014) ..............................................12

In re Am. Airlines,
    972 F.2d 605 (5th Cir. 1992) .........................................................................................4, 7, 8, 9

Bayou Pumps & Prods., Inc. v. Discflo Corp.,
   No. 06-0962, 2006 U.S. Dist. LEXIS 90067 (W.D. La. Dec. 13, 2006) .................................14

Capacchione v. Charlotte-Mecklenburg Bd. of Educ.,
   9 F. Supp. 2d 572 (W.D.N.C. 1998) ........................................................................................15

Classic Ink, Inc. v. Tampa Bay Rowdies,
   No. 3:09-CV-784-L, 2010 U.S. Dist. LEXIS 75220 (N.D. Tex. July 23, 2010) ...............13, 14

DataTreasury Corporation v. Wells Fargo & Company,
   No. 2:06-CV-72 DF, 2009 WL 10679840 (E.D. Tex. Dec. 30, 2009) ....................................10

Eastman Kodak Co. v. Sony Corp.,
   Nos. 04-CV-6095, -6098, 2004 WL 2984297 (W.D.N.Y. Dec. 27, 2004) ..........................2, 15

Eon Corp. IP Holdings LLC v. Flo TV Inc.,
   No. 10-812-RGA, 2012 WL 4364244 (D. Del. Sept. 24, 2012) ..............................................10

Erfindergemeinschaft Uropep GbR v. Eli Lilly & Co.,
    No. 2:15-CV-1202-WCB, 2016 WL 760909 (E.D. Tex. Feb 26, 2016) .................8, 11, 12, 13

Evolutionary Intelligence, Inc. v. Facebook, Inc.,
   Nos. 6:12cv784, -790, 2013 WL 12140485 (E.D. Tex. July 3, 2013) ...............................12, 14

General Electric Co. v. Mitsubishi Heavy Industries Ltd.,
   No. 3:10-cv-276-F, 2011 WL 13201855 (N.D. Tex. Sept. 12, 2011)........................................6

Holcombe v. Quest Diagnostics, Inc.,
   675 F. Supp. 2d 515 (E.D. Pa. 2009) .......................................................................................15

M-I LLC v. Stelly,
   No. 4:09–cv–1552, 2010 WL 2196281 (S.D. Tex. May 26, 2010) ...........................................9

Nat’l Oilwell Varco, L.P. v. Omron Oilfield & Marine, Inc.,
   60 F. Supp. 3d 751 (W.D. Tex. 2014)......................................................................................15
                                                               -ii-
Case 2:19-cv-00209-JRG Document 62 Filed 10/04/19 Page 4 of 21 PageID #: 2683


                                                        Table of Authorities
                                                            (continued)

                                                                                                                                        Page

VECC, Inc. v. Bank of Nova Scotia,
  222 F. Supp. 2d 717 (D.V.I. 2002) ..........................................................................................10

Other Authorities

MODEL RULES OF PROF’L CONDUCT
  r. 1.9 cmt. 3 ..............................................................................................................................14
  r. 1.9(c)(1) ..................................................................................................................................4

E.D. TEXAS PATENT RULES
   3-2(b)..................................................................................................................................13, 14




                                                                      -iii-
Case 2:19-cv-00209-JRG Document 62 Filed 10/04/19 Page 5 of 21 PageID #: 2684




I.      INTRODUCTION

        Plaintiff The Hillman Group Inc.’s (“Hillman”) Motion to Disqualify Cooley LLP

(“Cooley”) (“Motion”), counsel for Defendant KeyMe, Inc. (“KeyMe”), on the basis of its former

representation of Minute Key is a purely tactical maneuver meant to deprive KeyMe of its chosen

counsel and should be denied. It is simply not the rule that, because Cooley previously represented

Minute Key on various corporate issues, Cooley litigators are precluded from acting adverse to

Minute Key’s subsequent acquirer in a patent litigation. Even if corporate attorney Noah Pittard

had relevant confidential information by virtue of his former representation of Minute Key (which

he does not) Hillman does not allege, nor could it, that Pittard ever shared any Minute Key

information with Cooley’s litigation team. Indeed, Cooley has established an ethical wall that

makes any such disclosure impossible.

        The crux of Hillman’s Motion is its oft-repeated misrepresentation that Pittard acted as

Minute Key’s “general counsel” or “in house counsel” and was thus exposed to every aspect of

Minute Key’s business, including its patents and prior patent disputes with KeyMe and Hillman.

According to Hillman, Pittard’s mere presence at Minute Key Board meetings made him privy to

information that would give Cooley’s patent litigation team an unfair advantage in the instant

action. This allegation is unequivocally false. Pittard never acted as Minute Key’s general

counsel, is not a patent attorney, never represented Minute Key in any patent matter, and has no

expertise in patent law or litigation. Moreover, the Minute Key information Pittard allegedly was

exposed to at Board meetings related to different patent claims, different entities, and different

legal strategies than those at issue in this litigation.

        But even if Pittard had received relevant confidential information during his representation

of Minute Key, the extreme remedy of disqualification is inappropriate. The Court can and should



                                                    1
Case 2:19-cv-00209-JRG Document 62 Filed 10/04/19 Page 6 of 21 PageID #: 2685




order “more tailored measures” to balance the parties competing interests. Eastman Kodak Co. v.

Sony Corp., Nos. 04-CV-6095, -6098, 2004 WL 2984297, at *6 (W.D.N.Y. Dec. 27, 2004). Given

the circumstances here, KeyMe respectfully submits that the more “tailored” measure of an ethical

wall adequately protects the parties’ interests and the integrity of the proceedings. The Court

should deny Hillman’s Motion and allow KeyMe to defend itself using the counsel of its choice.

II.    BACKGROUND

       A.      Cooley’s Prior Representation of Minute Key

       Minute Key first retained Cooley in 2008 to advise on a                                     .

(Declaration of Noah Pittard (“Pittard Decl.”) ¶ 4.) Neither Cooley nor Pittard acted as Minute

Key’s “general counsel” or “in-house counsel,” and Pittard never told Minute Key that he or

Cooley was acting as such. (Id. ¶ 5.) Pittard advised Minute Key as outside counsel on

                         and attended board meetings. (Id. ¶¶ 4-6.) Pittard frequently attends his

clients’ board meetings and, in most cases, acts as secretary, as he did for Minute Key. (Id. ¶¶ 6-

7.) At the same time Pittard attended Minute Key’s board meetings, he attended board meetings

for numerous other clients. (Id. ¶ 6.) Pittard is not a litigator and he has no expertise related to

patents or patent litigation. (Id. ¶¶ 3, 11.) Cooley did not represent Minute Key in any patent

action, and did not provide patent counseling or patent prosecution advice. As Hillman concedes,

Minute Key always hired other law firms, not Cooley, to represent it in patent actions.

       Cooley’s representation of Minute Key wound down following its acquisition by Hillman.

Pittard advised Minute Key in the acquisition transaction which closed in August 2018. (Id. ¶ 9.)

His last work for Minute Key was in October 2018 and related to the transaction. (Id. ¶ 12.) He

did not attend any board meetings following Hillman’s acquisition of Minute Key; the last Minute

Key board meeting he attended was in March 2018, and the last board call he attended was in April



                                                 2
Case 2:19-cv-00209-JRG Document 62 Filed 10/04/19 Page 7 of 21 PageID #: 2686




2018. (Id. ¶ 8.) Pittard was not involved in any way with Minute Key’s subsequent merger into

Hillman in December 2018. (Id. ¶ 9.) In fact, Pittard was unaware that a merger had taken place

until August 2019. (Id.)

       Following Minute Key’s merger into Hillman in December 2018, Cooley performed only

    hours—in total—of work for Minute Key, all in January 2019. (Declaration of Keith Berets

(“Berets Decl.”) ¶ 3.) This work was on

                                                . (Id. ¶¶ 3-4.) Hillman does not contend, nor could

it, that this work relates in any way to the instant action. Cooley has not performed legal work, of

any kind, for Minute Key since January 2019. (Pittard Decl. ¶ 13.)

       B.      The Instant Action Against Hillman

       Hillman is not a current or former client, and has never engaged Cooley for any legal work

of any kind, including after its acquisition of and merger with Minute Key. Cooley declined the

only request for legal advice it has ever received from Hillman, in August 2019, explaining that

Cooley could not provide legal advice to a non-client, and that although Cooley had “previously

represented Minute Key” Hillman was not a client. (Pittard Decl. ¶ 15.) Hillman did not respond

or dispute Pittard’s statement in any way. (Id.) Hillman did not raise its purported concerns with

Cooley patent litigators acting as counsel for KeyMe until two weeks after Cooley entered an

appearance in this case, and failed to note any concerns at all on the parties’ initial discovery call

a week after Cooley’s first appearance. (See Declaration of Stephen Smith (“Smith Decl.”) ¶ 2.)

In response to Hillman’s concerns, Cooley established an ethical wall between the attorneys

representing KeyMe in the instant action and all Cooley attorneys that previously represented

Minute Key. (Pittard Decl. ¶ 17, Smith Decl. ¶ 5.) The attorneys representing KeyMe do not work

in the same office as Pittard and have had no contact with the attorneys that formerly represented



                                                  3
Case 2:19-cv-00209-JRG Document 62 Filed 10/04/19 Page 8 of 21 PageID #: 2687




Minute Key related to the substance of this litigation. (Smith Decl. ¶¶ 3, 4; Pittard Decl. ¶ 17.)

III.    ARGUMENT

        A.      Hillman’s Motion is a Tactical Ploy

        Hillman seeks a drastic remedy for a nonexistent problem. Hillman does not allege that

Cooley’s litigators are in possession of any Hillman or Minute Key confidential information.

Hillman’s Motion concedes that there is no evidence whatsoever to support even the possibility

that Cooley’s patent litigators could actually use information from Pittard’s prior corporate

representation of Minute Key to Hillman’s detriment. Rather, Hillman relies exclusively on

presumptions of imputed knowledge from a corporate lawyer representing Minute Key on

corporate matters—presumptions that are rebutted by the facts.

        Disqualification based on prior disclosure of confidential information is available only if

there is a “reasonable probability” that the information can be used to the detriment of a former

client. In re Am. Airlines, 972 F.2d 605, 615 (5th Cir. 1992) (discussing TEX. DISCIPLINARY R.

PROF. CONDUCT 1.09(a)(2) and 1.05); see also AM. BAR ASS’N MODEL RULES OF PROF’L CONDUCT

r. 1.9(c)(1) (lawyers shall not “use information relating to the representation to the disadvantage

of the former client.” (emphasis added)). Based on Hillman’s own allegations, there is no danger

of any actual harm to Hillman in the instant litigation.

        Hillman alleges that Pittard was exposed to confidential information over the course of his

prior representation of Minute Key as corporate counsel. (Mot. at 2-5.) Setting aside whether that

information is substantially related or relevant to the instant patent dispute (it is not), Pittard never

shared that information with Cooley’s litigators (Pittard Decl. ¶ 17) and the KeyMe litigation team

has never accessed and cannot access any such information (Smith Decl. ¶¶ 4, 5). And Hillman

does not allege otherwise. It is not credible that Cooley’s patent litigators could somehow obtain



                                                   4
Case 2:19-cv-00209-JRG Document 62 Filed 10/04/19 Page 9 of 21 PageID #: 2688




an unfair advantage against Hillman in this litigation with information they do not possess.

Hillman’s motion is not meant to protect Minute Key’s past disclosures of confidential information

or to remove the appearance of impropriety, it is a purely tactical maneuver intended to force

KeyMe to select new defense counsel against its wishes.

       B.      Hillman is Not a Current Client

       Cooley no longer represents Minute Key, and has not performed legal work for Minute

Key in more than eight months. (Pittard Decl. ¶ 13.) Even if Cooley’s former attorney-client

relationship with Minute Key passed to Hillman by virtue of the acquisition or merger transaction,

Hillman is not Cooley’s current client, and the appropriate legal standard for the Motion is the test

for conflicts with a former client.

       Hillman does not dispute that Cooley is no longer performing work for Minute Key.

However, Hillman argues that it is, nonetheless, a current client because the nature of Cooley’s

representation of Minute Key was to provide legal advice “on standby” and as needed, and

representation of the same ongoing nature passed to Hillman when it acquired Minute Key.

Hillman argues that this type of attorney-client relationship does not end, even when there is no

ongoing work, and the original client no longer exists. (Mot. at 7-9.) The Court should reject

Hillman’s theory for three independent reasons.

       First, even with respect to Minute Key while it existed, there is nothing in the record, other

than Fagundo’s self-serving characterizations of Cooley and Pittard as Minute Key’s “general

counsel” and “in-house counsel,” to support the notion that Cooley was engaged to be “at the

ready” to provide Minute Key with on-demand legal advice on any subject and at any time. (Mot.

at 9 (citing Fagundo Decl. ¶¶ 2-3; 5-7).)

       Second, even if this “on demand” relationship existed with respect to Minute Key, there is



                                                  5
Case 2:19-cv-00209-JRG Document 62 Filed 10/04/19 Page 10 of 21 PageID #: 2689




no evidence that such a relationship continued with Hillman after Minute Key was acquired, and

ceased to exist.   Pittard advised Minute Key—adverse to Hillman—in the acquisition and

continued providing advice to Minute Key, still a separate entity, related to the transaction until

October 2018. (Pittard Decl. ¶¶ 9-12.) Pittard has not performed any legal work for Minute Key

since October 2018, and has never performed legal work for Hillman. (Id. ¶ 12.) In fact, Pittard

declined Hillman’s request for legal advice in August 2019, explaining that Hillman was not a

client. (Id. ¶ 15.) Hillman did not express disagreement or respond to Pittard’s message. (Id.)

       Since the transaction by which Minute Key ceased to exist as a separate entity and was

merged into Hillman, Cooley performed only           hours of work on Minute Key’s

          , that Cooley had helped Minute Key with beginning in 2016. (Berets Decl. ¶ 3.) The

work was performed by Cooley partner Keith Berets, and an associate working under his direction.

(Id.) Berets had no knowledge, at the time he performed the work, that Minute Key had merged

into Hillman and become a single entity. (Id.)

       Third, the Motion provides no legal support for Hillman’s argument that an “on standby”

attorney-client relationship passes automatically to a client’s acquirer. Hillman’s only authority,

General Electric Co. v. Mitsubishi Heavy Industries Ltd., is inapposite because it does not involve

a client with an “on standby” representation changing ownership, and ceasing to exist as a separate

legal entity. No. 3:10-cv-276-F, 2011 WL 13201855, at *7 (N.D. Tex. Sept. 12, 2011). Further,

the scope of the on-call relationship found to exist in General Electric Co. was significantly

narrower than the purported unlimited “general counsel” role that Minute Key alleges Cooley

occupied. See, id. (“In the opinion of the Court, the purpose of Paul Weiss’s employment by MHI

was to be on standby to advise MHI regarding various, intermittent disputes relating to contracts

concerning its aircraft manufacturing business as they arose.”) (emphasis added). Nothing in



                                                 6
Case 2:19-cv-00209-JRG Document 62 Filed 10/04/19 Page 11 of 21 PageID #: 2690




General Electric Co. stands for the proposition that a sweeping “general counsel” representation

may be implied, much less transferred, to a client’s acquirer, without any formal agreement.

       At no point during Cooley’s representation of KeyMe (which began in August 2019) was

Hillman a current client. Minute Key is Cooley’s former client, and the applicable standard is the

substantial factor and confidential information test addressed below.

       C.      Prior Representation of Minute Key Does Not Disqualify Cooley

       A lawyer may be adverse to a former client unless the new matter is substantially related

to the prior representation or will involve the use of confidential information obtained in the prior

representation. See In re Am. Airlines, 972 F.2d at 615 (the rule, “thus on its face forbids a lawyer

to appear against a former client if the current representation in reasonable probability will involve

the use of confidential information or if the current matter is substantially related to the matters in

which the lawyer has represented the former client.”). Neither substantial relationship nor use of

confidential information provides a basis for disqualification here.

               1.      The Instant Patent Litigation is Not “Substantially Related” to
                       Cooley’s Prior Corporate Work for Minute Key.

       There is no substantial relationship between Cooley’s previous work for Minute Key and

the instant patent litigation. The “substantial relationship” test is exacting. “A substantial

relationship exists when the prior representation concerns ‘the particular practices and procedures

which are the subject matter of [the] suit.’” In re Am. Airlines, 972 F.2d at 625 (quoting Duncan

v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 646 F.2d 1020, 1032 (5th Cir. 1981)). To establish

a substantial relationship, the moving party must “‘delineate[] with specificity the subject matters,

issues and causes of action’ common to prior and current representations.” Id. at 614 (quoting

Duncan, 646 F.2d at 1029). The Court must then “engage[] in a ‘painstaking analysis of the facts

and precise application of precedent.’” Id.

                                                  7
Case 2:19-cv-00209-JRG Document 62 Filed 10/04/19 Page 12 of 21 PageID #: 2691




       Here, Hillman has not met its burden to show that Cooley’s prior representation of Minute

Key substantially relates to the instant action. Hillman paints a portrait of a prior representation

so broad that seemingly any matter could “substantially relate” to Cooley’s work. But, Cooley

and Pittard were not “general counsel” or “in-house” counsel for Minute Key. (Pittard Decl. ¶¶ 4-

5.) Pittard is, and was at all relevant times, a Cooley attorney who provided legal advice as outside

corporate counsel to Minute Key in accordance with his expertise in corporate finance and

corporate governance. (Id. ¶¶ 5, 9.)

       Hillman argues that Pittard’s previous representation of Minute Key, as to corporate

matters, substantially relates to the instant patent litigation because Pittard was exposed to

information related to Minute Key’s patents and former patent actions at the Board meetings he

attended.1 But, Pittard has no expertise with patents or patent litigation and could not and did not

provide legal advice to Minute Key with respect to any of its patents or litigation.2 (Id. ¶¶ 10-11.)

In fact, Minute Key had separate outside counsel for each of the matters identified in the Motion



1
 Cooley has been not provided with unredacted versions of Fagundo Exs. 2, 4, 6, 8, 10, 13, 18,
and 20, the board presentations allegedly containing relevant information that Mr. Pittard viewed.
2
 The only patent-related work Hillman alleges that Cooley performed for Minute Key, via patent
attorney Wayne Stacy who left Cooley over three years ago in 2016, relates to
Hillman’s 2013 lawsuit against Minute Key alleging that Minute Key’s ’809 patent was invalid.
(Pittard Decl. ¶ 16.) Mr. Stacy was not Minute Key’s counsel in that matter, Minute Key was
represented by Jones Day. (Fagundo Decl. ¶ 25.) Mr. Stacy’s role was minimal, and he billed
only      hours total over two months to Minute Key. (Pittard Decl. ¶ 16.) Moreover, the ’809
patent is not at issue in the instant action. Minute Key does not explain how the work of an attorney
who has not been at Cooley for three years on                                                    on a
different patent between Hillman and Minute Key—which are now the same entity—concerns the
“subject matters, issues and causes of action” common to the instant litigation which was filed in
June 2019. In re Am. Airlines, 972 F.2d at 614. And in any event, once again, Hillman does not
even allege (nor could it) that Stacy ever communicated information about the Minute Key matter
to the KeyMe litigation team. See Erfindergemeinschaft Uropep GbR v. Eli Lilly & Co., No. 2:15-
CV-1202-WCB, 2016 WL 760909, at *6-7 (E.D. Tex. Feb 26, 2016) (denying motion to disqualify
based on general allegations that confidential information was disclosed in the absence of specific
allegations).
                                                 8
Case 2:19-cv-00209-JRG Document 62 Filed 10/04/19 Page 13 of 21 PageID #: 2692




and actually declined to engage Cooley on its patent matters. (See Fagundo Decl. ¶ 13 (Jones Day

represented Minute Key in 2015 KeyMe litigation); ¶ 22 (Nixon Peabody originally represented

Minute Key in the 2013 patent litigation against Hillman); ¶ 25 (“Minute Key ultimately selected

Jones Day” over Cooley to replace Nixon Peabody).)            Plaintiff alleges only that Pittard

“participated” in discussions related to Minute Key’s prior litigation against KeyMe and that he

was “privy” to generalized information about Minute Key’s patents and ongoing disputes. (Mot.

at 12-13.)

       Further, the Fagundo Declaration does not supply evidence of what information Pittard was

actually exposed to at the Board meetings he attended. Even though Fagundo was present at each

meeting, he is unable to attest in his declaration to what information was exchanged. Instead, he

repeats hypothetical statements about generalized topics he assumes “would have” been conveyed

in Pittard’s presence. (See, e.g., Fagundo Decl. ¶ 11 (“

                                                       ) (emphasis added); ¶ 20



         (emphasis added); ¶ 28

                      (emphasis added); see also Fagundo Decl. ¶¶ 13-14, 18, 19, 22, 24, 27, 28.)

Fagundo’s vague descriptions of information that he speculates “would have” been discussed at

meetings do not “delineate[] with specificity the subject matters, issues and causes of action”

common to prior and current representations as required on a motion to disqualify. In re Am.

Airlines, 972 F.2d at 625. Courts have declined to find a substantial relationship under similar

circumstances. See, e.g., M-I LLC v. Stelly, No. 4:09–cv–1552, 2010 WL 2196281, at *5-6 (S.D.

Tex. May 26, 2010) (no substantial relationship between firm’s prior representation, via corporate

attorney acting as “primary corporate lawyer” for client that was later acquired, and trade



                                                9
Case 2:19-cv-00209-JRG Document 62 Filed 10/04/19 Page 14 of 21 PageID #: 2693




secrets/employment litigation in which the same firm acted as litigation counsel adverse to the

company that acquired the prior client.)

       Plaintiffs’ authorities, VECC, Inc., DataTreasury, and EON Corp. are not only inapposite,

in two of the three cases, the motion to disqualify was actually denied. (Mot. at 11-13.) In VECC,

Inc. v. Bank of Nova Scotia, 222 F. Supp. 2d 717, 722-23 (D.V.I. 2002), the Court found a

substantial relationship but ultimately denied the motion for disqualification because it found that

the conflict involved only a single attorney at a law firm and “imputed disqualification” of other

attorneys was not “warranted.” Similarly, in DataTreasury Corporation v. Wells Fargo &

Company, No. 2:06-CV-72 DF, 2009 WL 10679840 (E.D. Tex. Dec. 30, 2009), the court also

refused to disqualify counsel, even after finding a substantial relationship existed. Id. at *10 (“On

balance, Plaintiff’s concerns do not outweigh each party’s right to choose its own counsel . . . .”).

Moreover, the facts of DataTreasury are wholly distinguishable. There, the conflict involved the

very same attorney, not just imputed conflicts at the same firm, and the attorney had personally

advised on a “negotiation . . . regarding the patents in suit” and “gave legal advice related to the

very patents in suit.” Id. at *8. No such overlap exists here with Pittard’s work for Minute Key.

In Eon Corp. IP Holdings LLC v. Flo TV Inc., No. 10-812-RGA, 2012 WL 4364244, at *4-5 (D.

Del. Sept. 24, 2012), the motion to disqualify was successful, but in that case, Latham & Watkins’

prior representation of EON was so “broad” that Latham attorneys appeared on the witness list for

the case. The Court ordered disqualification after considering at length whether an ethical wall

would suffice because Latham’s prior representation might come before the jury. Id. at *5. Here,

there is no possibility that Cooley could be a witness in the action.

       Hillman has not met its burden to establish that a substantial relationship exists between

Cooley’s prior Minute Key work, and the current litigation with Hillman.



                                                 10
Case 2:19-cv-00209-JRG Document 62 Filed 10/04/19 Page 15 of 21 PageID #: 2694




                2.       Cooley Did Not Obtain Confidential Information Related to Minute
                         Key That Could Be Used Against Hillman in the Instant Action

        Hillman identifies four sources of potentially disqualifying information: (1) Minute Key’s

prior patent litigations; (2) Hillman’s inter partes review (“IPR”); (3) prosecution of the ’179

patent; and (4) Minute Key’s product development, patent strategies, and competitive analysis.

(Mot. at 12-14 (citing Fagundo Decl. ¶¶ 4-5, 11, 18-30).) In each instance, the allegedly

confidential information was provided to Pittard in the form of presentation slides during Board

meetings between 2013 and 2017. (Mot. at 2-5.) Crucially, Hillman makes no allegation that

Pittard provided the KeyMe attorneys with any information about Minute Key, much less

information that could be used to potentially disadvantage Hillman. In fact, Hillman’s Motion

does not articulate how the information identified could ever be used to its detriment in the instant

action, even if it were disclosed. Hillman relies on generalized assertions that do nothing more

than show that the prior information provided to Pittard bears, at most, superficial relevance to

actual issues in this litigation.

        First, it is undisputed that Cooley was not counsel for Minute Key’s prior litigations against

either Hillman or KeyMe. Minute Key used Jones Day and Nixon Peabody as its patent litigation

counsel for its prior assertion actions. Hillman was represented by Finnegan, the very same

counsel which represents it in the instant litigation. Moreover, Hillman does not allege that Pittard

provided legal advice regarding any prior patent litigation matter. Rather, Hillman argues that

Pittard’s participation in Board meetings gave him Minute Key’s litigation playbook for the ’446

patent and related patents not asserted in this litigation. (Mot. at 2-3, 12-13.) Yet, Hillman

“provides no specifics as to the nature of those strategies or ‘playbook,’ or how such information

might be used against” Hillman. Erfindergemeinschaft Uropep GbR v. Eli Lilly & Co., No. 2:15-

CV-1202-WCB, 2016 WL 760909, at *8 (E.D. Tex. Feb 26, 2016). Moreover, the playbook would

                                                 11
Case 2:19-cv-00209-JRG Document 62 Filed 10/04/19 Page 16 of 21 PageID #: 2695




have been Minute Key’s “playbook,” not Hillman’s—as the two entities were entirely separate at

the time and were each represented by their own counsel. There is no allegation that Cooley has

any strategic information about Hillman or their lawyers at Finnegan. Moreover, none of the

claims at issue in the prior litigations are asserted here, either because previously asserted claims

of the ’446 patent were invalidated in IPR or because they involved completely separate patents.

Hillman’s allegations cannot justify disqualification. Id.; see also Adaptix, Inc. v. Dell, Inc., No.

6:13cv437, 2014 WL 11730482, at *7-10 (E.D. Tex. Feb 12, 2014) (denying motion to disqualify

due to lack of significant factual similarity between representations).

       Hillman further argues that Pittard’s presence during discussions regarding

                                      provided him with confidential information relevant to the

issues in this litigation. (Mot. at 12.) But the



                                                   . See Evolutionary Intelligence, Inc. v. Facebook,

Inc., Nos. 6:12cv784, -790, 2013 WL 12140485, at *17 n.2 (E.D. Tex. July 3, 2013) (“Disclosing

information for the purpose of it being shared with a third party is inherently non-confidential.”)

(citing Whyte v. Schlage Lock Co., 101 Cal. App. 4th 1443, 1454-55 (2002)).

       Second, Hillman argues that Pittard’s presence at Minute Key Board meetings where

Hillman’s IPR challenge to the ’446 patent was discussed is disqualifying because “the same

validity and strategy issues will likely be at issue in this case.” (Mot. at 3.) Again, Hillman relies

on vague assertions and generalities regarding the allegedly detrimental “playbook” and what is

“likely” to be at issue and ignores the actual relevance of the information to the instant litigation.

Hillman’s motion omits the critical fact that its prior IPR, adverse to Minute Key, was successful

and invalidated numerous claims of the ’446 patent. (Ex. A at 17.) Hillman also ignores that



                                                   12
Case 2:19-cv-00209-JRG Document 62 Filed 10/04/19 Page 17 of 21 PageID #: 2696




Finnegan represented Hillman in the prior IPR adverse to Minute Key and in this current litigation.

       In addition, the “same validity issues” cannot be implicated in the instant action because

the claims invalidated in Hillman’s IPR are not—and by definition cannot be—asserted here. As

to supposed “strategy issues,” Hillman again “provides no specifics as to the nature of those

strategies. . . or how such information might be used against” Hillman. Uropep, 2016 WL 760909,

at *8. In fact, Minute Key employed different counsel to defend itself in the IPR in 2015, the

strategy was unsuccessful, and the claims—and by extension the inventions—implicated by the

IPR are not asserted in this litigation. Further, Hillman fails to explain how Minute Key’s strategy

is relevant to Hillman, a separate company with its own legal team. Hillman has not met its burden

to show a reasonable probability that information about Minute Key’s strategy could be used to

Hillman’s detriment.

       Third, Hillman points to Pittard’s attendance at a                 meeting as disqualifying

because slides were presented that “



               (Mot. at 5.) As an initial matter, Hillman must turn over this information in

discovery and thus it cannot be disqualifying. See P.R. 3-2(b) (requiring production of “[a]ll

documents evidencing the conception, reduction to practice, design, and development of each

claimed invention”); see also Classic Ink, Inc. v. Tampa Bay Rowdies, No. 3:09-CV-784-L, 2010

U.S. Dist. LEXIS 75220, at *10 (N.D. Tex. July 23, 2010) (denying motion to disqualify where

confidential information was “already known to the parties through their discovery.”)

       Moreover, at the time of the                   meeting, the USPTO had already issued one

Notice of Allowance regarding claims 1-18 of the ’179 patent (Ex. B) and the ’179 patent issued

shortly thereafter in February 2018 without any changes to the allowed claims (D.I. 1-2). As such,



                                                13
Case 2:19-cv-00209-JRG Document 62 Filed 10/04/19 Page 18 of 21 PageID #: 2697




the scope of the claims of the ’179 patent had been fixed by the USPTO by the time Pittard received

the allegedly disqualifying information. As for “information on related patents and applications,”

the board slides merely contain patent family trees—information which is readily available on the

face of all issued patents and derivable from the USPTO’s own website. (See Fagundo Decl., Ex.

20 at 40-42.) This information is not confidential and cannot be used unfairly against Hillman in

this litigation.

        Fourth and finally, Hillman asserts that Pittard received information regarding Minute

Key’s product development                                       . (Mot. at 4-5.) As with the origin

of the ’179 patent’s inventions, information about Minute Key’s product development must be

turned over in discovery and cannot form the basis for disqualification. See P.R. 3-2(b)); Classic

Ink, 2010 U.S. Dist. LEXIS 75220, at *10. Further,

                                                        which is what may be relevant to damages

in the instant action. Stale information—especially information related to a different entity—does

not warrant disqualification. See Bayou Pumps & Prods., Inc. v. Discflo Corp., No. 06-0962, 2006

U.S. Dist. LEXIS 90067, at *19-22 (W.D. La. Dec. 13, 2006) (denying motion to disqualify and

noting that “the passage of time alone has diluted any possible advantage” gained from prior

representation); AM. BAR ASS’N MODEL RULES OF PROF’L CONDUCT r. 1.9 cmt. 3 (“Information

acquired in a prior representation may have been rendered obsolete by the passage of time”);

Evolutionary Intelligence, 2013 WL 12140485, at *14 (denying motion to disqualify and noting

“courts do not order disqualification when corporations employ tactical maneuvers to manufacture

conflicts”) (citing Gould, Inc. v. Mitsui Mining & Melting Co., 738 F. Supp. 1121, 1127 (N.D.

Ohio 1990)).

        Pittard was not exposed to material confidential information, or information reasonably



                                                14
Case 2:19-cv-00209-JRG Document 62 Filed 10/04/19 Page 19 of 21 PageID #: 2698




likely to be used against Hillman in the current litigation. Disqualification is not warranted here.

        D.      Disqualification is Not an Appropriate Remedy

        In addition to the absence of an actual conflict, disqualification is “inappropriate” here

because it is a “severe” penalty and Cooley has established an ethical wall that adequately screens

the attorneys performing work for KeyMe from those attorneys who previously worked on Minute

Key matters. Holcombe v. Quest Diagnostics, Inc., 675 F. Supp. 2d 515, 520 (E.D. Pa. 2009); see

also; Capacchione v. Charlotte-Mecklenburg Bd. of Educ., 9 F. Supp. 2d 572, 583 (W.D.N.C.

1998) (“Chinese Wall” at “large law firm” is an effective tool “to safeguard the integrity” of

proceedings, and noting that attorneys involved work at different offices of the firm). In the Fifth

Circuit, the presumption of shared confidences among lawyers at the same firm is rebuttable, and

the existence of an ethical wall may be considered. Nat’l Oilwell Varco, L.P. v. Omron Oilfield &

Marine, Inc., 60 F. Supp. 3d 751, 767 n.11 (W.D. Tex. 2014). Courts have recognized that the

prospect of conflicts arising as a result of merger activity requires a “balancing [of] various

interests” and “[t]he result is that the courts are less likely to order disqualification and more likely

to use other, more tailored measures to protect the interests of the public and the parties.” Eastman

Kodak, 2004 WL 2984297, at *6.

        Here, Hillman acknowledges that Cooley has established an ethical screen, and there is no

indication that any former Minute Key timekeeper has shared Minute Key information with the

attorneys representing KeyMe. (Smith Decl. ¶¶ 4, 5.) There is thus no need for disqualification;

the existing ethical screen protects Hillman’s interests and the integrity of the proceedings.

IV.     CONCLUSION

        For these reasons, disqualification of KeyMe’s counsel at Cooley LLP is unwarranted.

KeyMe respectfully requests that the Court deny Plaintiff’s Motion.



                                                   15
Case 2:19-cv-00209-JRG Document 62 Filed 10/04/19 Page 20 of 21 PageID #: 2699




 Dated: October 2, 2019                Respectfully submitted,

                                       /s/ Deron R. Dacus
                                       Deron R. Dacus (Bar No. 00790553)
                                       The Dacus Firm, PC
                                       821 ESE Loop 323
                                       Suite 430
                                       Tyler, TX 75701
                                       Tel. 903.705.1177
                                       Fax 903.581.2543
                                       Email: ddacus@dacusfirm.com

                                       Michael G. Rhodes
                                       Cooley LLP
                                       101 California Street, 5th Floor
                                       San Francisco, CA 94111
                                       Tel: 415.693.2000
                                       Fax: 415.693.2222
                                       Email: rhodesmg@cooley.com

                                       Stephen R. Smith
                                       Cooley LLP
                                       1299 Pennsylvania Ave., NW, Suite 700
                                       Washington, DC 20004
                                       Tel: 202.842.7800
                                       Fax: 202.842.7899
                                       Email: stephen.smith@cooley.com

                                       Attorneys for Defendant KeyMe, LLC




                                      16
Case 2:19-cv-00209-JRG Document 62 Filed 10/04/19 Page 21 of 21 PageID #: 2700




                                 CERTIFICATE OF SERVICE

       I hereby certify that all counsel of record, who are deemed to have consented to electronic

service are being served on this 2nd day of October, 2019, with a copy of this document via the

Court’s CM/ECF system per Local Rule CV-5(a)(3). Any other counsel of record will be served

by electronic mail, facsimile transmission and/or first class mail on this same date.


                                       /s/ Deron R. Dacus
                                       Deron R. Dacus




             CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

       Pursuant to Local Rule CV-5(a)(7)(A), I hereby certify that a Motion for Leave to Seal

the foregoing document and accompanying attachments has been filed.


                                       /s/ Deron R. Dacus
                                       Deron R. Dacus
